                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                            Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


                            PLAINTIFF’S ANSWERS TO DEFENDANT’S
                               FIRST SET OF INTERROGATORIES




INTERROGATORY NO. 1: Please identify the custom, policy, practice, or procedure that

allegedly caused the violation or violations of your constitutional rights in relation to your § 1983

claim, specifically stating the facts or evidence which would support that claim.

ANSWER TO INTERROGATORY NO. 1:                        The Milwaukee Police Department has a

widespread, longstanding unwritten policy of treating male officers more favorably than female

officers and retaliating against individuals who make complaints against other department

members. See Amended Complaint, transcript of Fire & Police Commission hearing.



INTERROGATORY NO. 2: Please provide the names, address, phone numbers and any other

contact information for anyone who may have information to support your claims in the instant

matter, as well what information that person may know.

ANSWER TO INTERROGATORY NO. 2: See Plaintiff’s Initial Disclosures and Defendant’s



         Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 8 Document 80-13
Initial Disclosures; in addition, see Answer to Interrogatory No. 5, below.

INTERROGATORY NO. 3: Identify each and every injury and/or monetary damage you claim

you have sustained for which you believe the defendant liable in the instant matter.

ANSWER TO INTERROGATORY NO. 3: I sustained a total loss of employment from my

termination on December 16, 2015 at $35.35/hour until I started my present position on May 15,

2018 at $26.00/hour. I had to withdraw money from my retirement plan to support myself during

this time. I had out-of-pocket medical expenses that Defendant’s worker’s compensation insurer

refused to pay for my work accident. I incurred thousands of dollars in attorney fees and costs in

my appeal of the Fire & Police Commission result all the way to the Wisconsin Supreme Court. I

also incurred significant expenses in relocating from Milwaukee, Wisconsin to Dallas, Texas to

find other employment, and I had to pay for my own law enforcement training in the State of Texas

in order to obtain my present position.



INTERROGATORY NO. 4: State whether or not you have knowledge of any photographs,

videotapes, tape/audio recordings, written memorandum, journals, diaries, and/or social media

postings concerning the subject matter of this lawsuit. If so, describe each such item, the present

location of each item, and state when each item was created, written or made, and by whom.

ANSWER TO INTERROGATORY NO. 4: Photographs: I have photos of my injuries sustained

in the car accident that led to my termination as well as photos I took during Early Intervention

training by the department. See documents produced in response to Defendant’s First Set of

Requests for Production of Documents. Videotapes: None. Tapes/audio recordings: I have audio

recordings of various department members discussing matters contained in the complaint.        See

Bates Nos. 1001-1019, attached, containing such information.         Written memoranda:    I wrote

numerous memoranda in this case and submitted them to the Milwaukee Police Department, the

                                                  2
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 8 Document 80-13
Fire & Police Commission, and to Chief Flynn.             See documents produced in response to

Defendant’s First Set of Requests for Production of Documents. Journals: I kept a journal on my

computer of events related to this case. See documents produced in response to Defendant’s First

Set of Requests for Production of Documents. Diaries: None. Social media postings: I only

posted news media articles about my case, but no statements or comments that I wrote myself.



INTERROGATORY NO. 5: Describe with particularity the basis for your allegation(s) that you

were subjected to a violation of your constitutional rights or rights under Title VII, or any other law

you state or may state claims under in the instant matter, including within your answer the

following:

       a.       a description of the actions, conduct, or omissions by any individual, which you

believe support such allegations;

       b.       all other facts upon which your allegations are based;

       c.       the identity of persons with knowledge of those facts; and

       d.       a detailed description of each document which supports your allegations.

ANSWER TO INTERROGATORY NO. 5:                          See Amended Complaint, Plaintiff’s Initial

Disclosures, Defendant’s Initial Disclosures, transcript of Fire & Police Commission hearing. In

addition, Plaintiff is aware of the following comparator information demonstrating that male

officers committing violations of the Defendant’s Rules of Conduct the same as or worse than

Plaintiff were treated more favorably than Plaintiff:

   1. Reginald Hampton was accused of sexually assaulting two women he met on duty. Fire &
      Police Commission overturned and gave him 60 days. I worked with him in District 7 and
      have news accounts of his conduct.
   2. Mark Kapusta pointed a gun a woman's head in a drunken road rage. Woman was
      delivering papers and when Kapusta honked at her and she honked back, held a gun and
      aimed the gun at the woman's head. Kapusta admitted to being drunk and when questioned
      changed his story. FPC reduced firing to 60 days and he remained on the force. I have news
                                                  3
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 8 Document 80-13
    accounts of his conduct.
3. Patrick Fuhrman, charged with felony beating that sent his wife to a hospital, ended up with
    a disorderly conduct ticket. He beat his wife, throwing her on the floor and leaving her with
    bruises on her face, legs, elbows and shoulders, and she needed stitches. Fuhrman admitted
    to the abuse, stated that he was sorry, and kept his job with a plea bargain. Fuhrman along
    with 14 other Milwaukee police benefited from deferred prosecution. He was in my class
    and at District I worked in; his wife worked at the same district. He also got into an
    altercation at work with another officer in District 3 and was not disciplined. I also have
    news accounts of his conduct.
4. John Corbett was convicted of drunk driving with a child in the car, had his 13 year old
    daughter drive the auto. I worked with him in District 3 and he had a drinking problem, and
    I have news accounts of his conduct.
5. Robert A Brown, II, fought with his girlfriend in 1998 and was to finish anger management
    classes which he did not, and he blamed it on an oversight.
6. Scott D. Charles was accused of on-duty sexual misconduct; he was promoted to Sergeant
    after that and was a supervisor.
7. Robert Velez’s wife fled from her home to escape abuse in 2011, and Robert Velez then
    punched her and her boyfriend in the face threatening to kill them; he was arrested for
    battery and misconduct in public office and was suspended for only 6 days. He was in my
    class and I have news accounts of his conduct.
8. Detective Edward McCrary was charged with disorderly conduct when he fought his wife
    and choked her cousin. He kept his job even though he never held up his part of the plea
    bargain to get therapy. I worked with him and he was put on desk duty for domestic
    violence.
9. Sergeant Charles Cross kicked in the apartment door he shared with his girlfriend and got
    his charges dismissed if he got help. I heard about this conduct from other officers and I
    have news accounts of his conduct.
10. Zebedee Wilson violated a restraining order in 1994 and his wife needed surgery after he
    kicked and punched her in the face, but Tommy Thompson, the governor, erased the
    conviction and he kept his law enforcement career. I have news accounts of his conduct.
11. Darryl Winston was the assistant chief who oversaw performance and discipline. He was
    caught in sexual misconduct on and off the job with young boys. I knew about this from
    other officers.
12. Herb Glidewell had a restraining order against him for domestic violence by his wife, Jill
    Riley, until 2013. While on duty, Herb Glidwell was home without knowledge of his
    supervisors. I know that Herb Glidwell committed perjury in 2010 in formal court
    proceedings. He was protected by the department and never disciplined. I know both
    parties.
13. Lt. David Salazar was investigating wrongdoings by other officers when he was a suspect in
    a domestic abuse allegation with his wife. The dispatch reports that his wife called and
    stated that Salazar was drunk and breaking in the door. Then the recordings were purged

                                             4
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 8 Document 80-13
       from the system and the story changed. The allowance of officers to hide behind the
       discretion of many of the DV cases is unacceptable. He continues to investigate officers of
       wrongdoing. He was my Captain in 2015 when he was sent to the Intelligence Division.
   14. Chief Edward Flynn stated that domestic violence is a priority for the department, rolling
       out an initiative to combat the problem, targeting repeat offenders and calling for greater
       protection of frequent victims. He has essentially done nothing to combat the problem
       except issuing this statement.
   15. Lt. Steven Kelly was demoted to Sergeant in 2017 after kicking and spitting on someone.
       Fire & Police Commission Executive Director Mary Nell Regan did nothing about it. Kelly
       was disciplined for not being civil to a coworker. Chief Flynn suspended Kelly for 5 days
       for not treating other employees properly, using profanity laced language, and his schedule
       had to be changed to accommodate other employees that he harassed. Kelly lied in my case;
       he never came to the hospital and talked to me although he claimed that he did. I also have
       news accounts of his conduct.
   16. Lt. Dennis Turczinski, lied on his time cards and stole overtime. He also lied about his dog
       kennel business, but continues to have a job. I knew him and I also have news accounts of
       his conduct.
   17. Alex Ayala lied to ICE and PPD regarding his brother Oscar Ayala using a dead cousin's
       name. He was never fired, and served no suspension. I knew him and worked with him, and
       I also have news accounts of his conduct.
   18. Bradley R. Dall sexually harassed women on the job was demoted and then promoted again
       and not fired. I knew him and he supervised me and sexually harassed me as well. I know
       that one of his victims wrote a complaint to the Fire & Police Commission after she was
       forced to quit the department.
   19. Joshua Albert tased a police aide in the face on duty and was not disciplined for it. I have
       news accounts of his conduct.

Responsive documents regarding the news accounts on these comparators are attached in response

to Defendant’s First Set of Requests for Production of Documents.



INTERROGATORY NO. 6: Provide in detail a list of sources of income for you since your

separation from employment with the City of Milwaukee, including all employment and salary

information.

ANSWER TO INTERROGATORY NO. 6: I drove once or twice for Uber until I started

employment with Methodist Health Police Department on May 15, 2018 at the rate of $26.00 per


                                                5
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 8 Document 80-13
hour, 40 hours per week, continuing to the present time.

INTERROGATORY NO. 7: Provide in detail, a list of all employment applications you have

filed or sent in pursuit of employment since your separation from employment with the City of

Milwaukee.

ANSWER TO INTERROGATORY NO. 7: See documents produced in response to Defendant’s

First Set of Requests for Production of Documents.



INTERROGATORY NO. 8: Provide in detail, any and all facts and information relative to any

business ventures you have started or been involved with since your separation from employment

with the City of Milwaukee.

ANSWER TO INTERROGATORY NO. 8: I did not start any businesses. I did briefly drive for

Uber once or twice in Dallas, Texas, prior to starting my current law enforcement position.



INTERROGATORY NO. 9: Please indicate all offers of employment you have received since

your separation from employment with the City of Milwaukee, including identifying what company

for which the offer was made, who made the offer, when it was made, what the job or job title was,

how much and what kind of compensation and /or salary you were offered, whether you accepted

the offer, and if you did not, why not.

ANSWER TO INTERROGATORY NO. 9: My only job offer was from Methodist Health

Police Department, 1441 North Beckly, Dallas, Texas 75203. I started as a police officer with

them on May 15, 2018, working 40 hours per week at a rate of $26.00/hour and I am presently

employed in that position.



INTERROGATORY NO. 10: Please identify the acts, omissions, or anything else that allegedly

                                                 6
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 8 Document 80-13
caused the violation or violations of your employment rights, or anything otherwise that constituted

a claim, in relation to your Title VII sex discrimination claim, specifically stating the facts or

evidence which would support that claim.

ANSWER TO INTERROGATORY NO. 10: See Amended Complaint, transcript of Fire &

Police Commission hearing. In addition, see Answer to Interrogatory No. 5, above.



INTERROGATORY NO. 11: Please identify the acts, omissions, or anything else that allegedly

caused the violation or violations of your employment rights, or anything otherwise that constituted

a claim, in relation to your Title VII sex retaliation claim, specifically stating the facts or evidence

which would support that claim.

ANSWER TO INTERROGATORY NO. 11: See Amended Complaint, transcript of Fire &

Police Commission hearing. In addition, see Answer to Interrogatory No. 5, above.



INTERROGATORY NO. 12: Please identify the protected activity you engaged in in relation to

your Title VII sex retaliation claim, specifically stating the facts or evidence you possess in support

of proving you engaged in that activity.

ANSWER TO INTERROGATORY NO. 12: See Amended Complaint, transcript of Fire &

Police Commission hearing; I complained to the Milwaukee Police Department, the Milwaukee

Fire & Police Commission, and Police Chief Flynn in writing on numerous occasions about the

sexist and retaliatory treatment I and others received from Defendant. See documents produced in

response to Defendant’s First Set of Requests for Production of Documents. Attached. In addition,

see Answer to Interrogatory No. 5, above.




                                                   7
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 8 Document 80-13
     Dated this   1..__j__ day of October, 2018.




 ot y Public, State. of Wisconsin -A--
   Commission: ~ ~~


                                           AS TO OBJECTIONS:
                                           HEINS EMPLOYMENT LAW PRACTICE LLC
                                           Counsel for the Plaintiff




HEINS EMPLOYMENT LAW PRACTI.....-JLJ
1001 West Glen Oaks Lane, Suite 103
Mequon, Wisconsin 53092
(262) 241-8444 voice
(262) 241-8455 facsimile
e-mail: jheins@heinslawoffice.com




       Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 8 Document 80-13
